Albany Atlanta Brussels Denver Los Angeles THOMAS WARDELL (404) 527-4990 New York Philadelphia San Diego San Francisco Washington, DC EMAIL ADDRESS twardell@mckennalong.com June 26, 2012 Via EDGAR United States Securities and Exchange Commission Office of Beverages, Apparel, and Mining treet, NE Washington, D.C.20549 Attention:Mr. John Archfield Re: U.S. China Mining Group, Inc. Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 File No. 000-53843 Dear Mr. Archfield: This letter is to confirm our conversation this afternoon that we have established that U.S. China Mining Group, Inc. (the “Company”) may defer its response to the letter to the Company dated June 12, 2012 (the “Comment Letter”) from Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverage, Apparel, and Mining of the Securities and Exchange Commission (the “Commission”) to July 12, 2012. Should you have any questions, please feel free to call me at (404) 527-4990. Very truly yours, /s/ Thomas Wardell Thomas Wardell cc:Hongwen Li Xinyu Peng
